                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ALTAIR PRODUCTDESIGN, INC., et al.,

         Plaintiffs,                                Case No. 18-13493
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Mona K. Majzoub

 DEPARTMENT OF HOMELAND
 SECURITY, et al.,

         Defendants.


 ALTAIR PRODUCTDESIGN, INC., et al.,

         Plaintiffs,                                Case No. 18-13967
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge Mona K. Majzoub

 DEPARTMENT OF HOMELAND
 SECURITY, et al.,

         Defendants.



      OPINION AND ORDER DENYING PLAINTIFFS’ MOTIONS FOR SUMMARY
                   JUDGMENT [Case Nos. 18-13493, 18-13967]


        Altair ProductDesign, Inc. is a “provider of engineering staffing services” that places its

employees with other companies. (Case No. 18-13493, ECF No. 12, PageID.98; Case No. 18-

13967, ECF No. 1, PageID.2.) Altair sought H-1B visas on behalf of several of the company’s

workers that were going to be placed in engineering positions with Ford and FCA. U.S. Citizenship

and Immigration Services—a division of the Department of Homeland Security—denied the
applications of these employees.1 Those 12 visa-seekers as well as Altair filed suit and then moved

for summary judgment. (Case No. 18-13493, ECF No. 22; Case No. 18-13967, ECF No. 26.) As

explained below, the Court DENIES the plaintiffs’ motions.

                                                 I.

       Altair contracts with corporate clients around the world to provide engineering services. In

order to fulfill those contracts, Altair hires individuals with engineering degrees and places them

at the clients’ worksites. Many of these employees are nonimmigrant foreign nationals who require

visas to work in the United States. Altair filed the visa petitions at issue with USCIS on April 12,

2018. The petitions contained materials such as passport copies, subcontractor agreements, and

educational records. (Case No. 18-13493, ECF. No. 15-1, PageID.341–398.) These petitions also

included contracts between Altair and the end clients Ford and FCA, staffing agreements,

employment offer letters from Altair, and a brief description of each employee’s proposed position

and duties.

       For example, Altair sought to place Karan Mangaonkar at Ford as a “Fuel Economy and

Performance Engineer” tasked with eight duties:

                 Vehicle program fuel economy development from pre-programming start
                  to postcertification.
                 Developing and implementing of systems engineering to achieve best in
                  class fuel economy.
                 Developing CAE vehicle fuel economy models to walk to future model
                  years.
                 Achieving fuel economy targets and working with interfacing engineering
                  activities to ensure successful implementation.

       1
         Altair filed a case on behalf of itself and six employees who had been assigned to work
at Fiat Chrysler Automobiles. (Case No. 18-13493, ECF Nos. 1, 12.) Shortly after, it filed a
companion case along with 13 of its workers who had been assigned to Ford Motor Company.
(Case No. 18-13967, ECF No. 1.) Since that time, USCIS has granted new H-1B applications on
behalf of seven individuals, whom the court dismissed from the litigation (Case No. 18-13967,
ECF Nos. 29, 32; Case No. 18-13493, ECF No. 32), leaving 12 individuals and Altair as plaintiffs.

                                                 2
              Testing and validating vehicle of the subsystem performance on global fuel
               economy drive cycles.
              Developing timing and test plans for design validation work.
              Competing with analytical forecasting of fuel economy capability.
              Testing BIC vehicles and data analysis.

(Case No. 18-13967, ECF No. 18-1, PageID.2060.)

       In another instance, Yash Bharat Khakhar would have been placed at Fiat Chrysler as a

“Mechanical Product Engineer,” where the role would have included:

              Designing and developing a product/product family.
              Ensuring production procedures efficiently utilize materials and personnel.
              Testing finished product for quality purposes and recommending changes
               to product specifications as necessary.
              Signing off on and tracking vehicle crash testing.
              Assisting with packaging and presenting proposals to the team.
              Performing vibration analysis.

(Case No. 18-13493, ECF No. 19-1, PageID.2109.)2

       In response to the H-1B petitions, USCIS requested additional information to “establish

that [the company] will employ the beneficiary in a specialty occupation.” (Case No. 18-13493,

ECF No. 19-1, PageID.2229.) Such documents, the government advised, could include “[c]opies

of signed contractual agreements, statements of work, work orders or . . . [a]ny other evidence you

feel will meet the requirement.” (Id., PageID.2229–2230.) In response, Altair provided some

additional information, such as paystubs and email records confirming that the job position

required at least a bachelor’s degree. (Case No. 18-13493, ECF No. 17-1, PageID.1193–1195;

Case No. 18-13967, ECF No. 18-1, PageID.2160.)




       2
        The 10 other individual plaintiffs are Kiran Arvind Ambekar, Vijay Kumar Chenegarapu,
Tahmina Gouhar, Hongtao Gu, Yeuheng Huang, Venkata Jakka, Abhishek Vasant Kad,
Chandrasekar Ramasubramanian, Smriti Tripathi, and Qian Wang. (Case No. 18-13493, ECF No.
12, PageID.98; Case No. 18-13967, ECF No. 1, PageID.2.)
                                                3
       Ultimately, USCIS denied each H-1B application in late 2018 or early 2019. In all 12 cases,

USCIS found that Altair failed to prove by “a preponderance of the evidence” that the employee

“qualifie[d]” for a “specialty occupation” and would perform that occupation “for the requested

period of intended employment.” (Case No. 18-13967, ECF No. 12-1, PageID.202–203.) Some,

but not all, of the decisions also stated that Altair failed to demonstrate that it had the requisite

employer-employee relationship with the individual. (Case No. 18-13967, ECF No. 13-1,

PageID.384.)

                                                 II.

       When a federal court reviews a final agency action, the usual rules and standards governing

summary judgment do not apply. See Alexander v. Merit Sys. Prot. Bd., 165 F.3d 474, 480-81 (6th

Cir. 1999). Summary judgment “serves as the mechanism for deciding, as a matter of law, whether

an agency action is supported by the administrative record and is otherwise consistent with” the

standard of review under the Administrative Procedure Act (“APA”). Conservation Law Found.

v. Ross, 374 F. Supp. 3d 77, 88 (D.D.C. 2019).

       Under the APA, a federal court may “hold unlawful and set aside agency action, findings,

and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A); see also Simms v. Nat’l Highway Traffic Safety

Admin., 45 F.3d 999, 1003 (6th Cir. 1995). In reviewing agency action under this deferential

standard, a court “may not substitute its judgment for that of the agency even if the court might

otherwise disagree with the agency’s decision.” Fast Gear Distrib., Inc. v. Rodriguez, 116 F. Supp.

3d 839, 844 (E.D. Mich. 2015) (citing Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989)).

       An agency’s factual findings are reviewed under the substantial evidence standard. See

Steeltech, Ltd. v. U.S. Envtl. Prot. Agency, 273 F.3d 652, 657 (6th Cir. 2001). Under this standard,



                                                 4
review of an agency’s “factual determinations is limited to determining whether those

determinations are supported by substantial evidence on the record as a whole—not whether there

was substantial evidence in the record for a result other than that arrived at by” the agency. Id. In

the immigration context, this standard means that an agency finding “can be reversed only if a

reasonable factfinder would have to reach another conclusion.” Smith v. Chater, 99 F.3d 780, 782

n.3 (6th Cir. 1996) (emphasis added) (citing INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).

                                                III.

                                                 A.

         The H-1B employment visa takes its name from the relevant subsection of the U.S. Code:

8 U.S.C. § 1101(a)(15)(H)(i)(b). That subsection permits non-immigrants to be admitted into the

country “to perform services . . . in a specialty occupation.” Id. The employer and the petitioner

have the burden of proof to show that the position sought is a “specialty occupation” and that the

petitioner is qualified for that position. See EG Enters. v. Dep’t of Homeland Sec., 467 F. Supp.

2d 728, 734 (E.D. Mich. 2006); 8 U.S.C. § 1361.

         For an occupation to be considered “specialty,” the position requires both “theoretical and

practical application of a body of highly specialized knowledge” and “attainment of a bachelor’s

or higher degree in the specific specialty (or its equivalent) as a minimum for entry into the

occupation in the United States.” 8 U.S.C. § 1184(i)(1). By regulation, “specialty occupation”

means:

         an occupation which requires theoretical and practical application of a body of
         highly specialized knowledge in fields of human endeavor including, but not
         limited to, architecture, engineering, mathematics, physical sciences, social
         sciences, medicine and health, education, business specialties, accounting, law,
         theology, and the arts, and which requires the attainment of a bachelor’s degree or
         higher in a specific specialty, or its equivalent, as a minimum for entry into the
         occupation in the United States.



                                                  5
8 C.F.R. § 214.2(h)(4)(ii); see also id. § 214.2(h)(4)(iii)(A) (explaining further the criteria for a

specialty occupation).

                                                 B.

       Plaintiffs advance two primary arguments in support of summary judgment. First, they

contest the government’s conclusion in six cases that no employer-employee relationship existed

between Altair and the petitioner employees (and argue that USCIS improperly relied on a new

agency memo). (Case No. 18-13493, ECF No. 22, PageID.3307–3312; Case No. 18-13967, ECF

No. 26, PageID.4407–4413.) Second—and relevant to all 12 denials—plaintiffs argue that USCIS

abused its discretion in concluding that Altair had not shown that its employees would work in a

“specialty occupation.” (Case No. 18-13493, ECF No. 22, PageID.3313; Case No. 18-13967, ECF

No. 26, PageID.4414.)

       The Court will address the second point first.

       According to USCIS, the petitioners failed to show that the work assignment for each

employee qualified as a specialty occupation. USCIS interpreted the described employment duties

as “high-level and vague.” (Case No. 18-13493, ECF No. 23, PageID.3325; Case No. 18-13967,

ECF No. 27, PageID.4425.) In particular, USCIS found that the documents provided did not give

“a detailed description of the specialized duties the beneficiary will perform, the qualifications

required to perform those duties, and any other related evidence.” (Case No. 18-13967, ECF No.

12-1, PageID.202.) According to the agency, Altair failed to show that “the actual work to be

performed by the beneficiary will be in a specialty occupation based on the work requirements

imposed by the end-client who uses the beneficiary’s services.” (Id. (citing Defensor v. Meissner,

201 F.3d 384, 387 (5th Cir. 2000)).)




                                                 6
       Plaintiffs spend less than a page in each motion to address this issue. In cursory fashion,

they give two reasons why the agency erred. First, they say, all 12 employees are engineers with

master’s degrees from U.S. universities, which alone shows that the individuals were qualified for

specialty occupations. (Case No. 18-13493, ECF No. 22, PageID.3313; Case No. 18-13967, ECF

No. 26, PageID.4414.) Second, the briefs add, without any elaboration, that the letters provided by

Ford and Fiat Chrysler “describe the positions in detail so there can be no doubt that [petitioners]

are serving in the engineering positions described in the H-1B petitions.”

       The argument misses the mark. Under the legal framework stated above, a “specialty

occupation” must meet two criteria. A person’s “attainment of a bachelor’s or higher degree in the

specific specialty” is only half of the equation. See 8 U.S.C. § 1184(i)(1). The occupation at issue

also must “require[] . . . theoretical and practical application of a body of highly specialized

knowledge.” See id. The denials from USCIS identified a lack of corroboration that job positions

such as “Fuel Economy and Performance Engineer” and “Mechanical Product Engineer” satisfied

this two-part test. And as a recent opinion in this District stated, “listing job duties corresponding

with a specialty position is not enough to meet the evidentiary burden.” Altimetrik Corp. v. USCIS,

No. 18-11755, 2019 WL 4746756, at *6 (E.D. Mich. Sept. 30, 2019); see also Tianhai Elec. N.

Am., Inc. v. Johnson, No. 14-10016, 2015 WL 12731911, at *4 (E.D. Mich. Dec. 8, 2015) (“[T]he

Court still does not know what [applicant’s] job actually entails. Many of the job descriptions offer

little insight into his day-to-day role at the company, or whether that role satisfies the

regulations.”).

       Ultimately, there is substantial evidence to support the decisions of USCIS regarding

specialty occupations. To be sure, Altair’s petitions contained written lists of some general duties.

Cf. DEP-Autoline, Inc. v. Napolitano, No. 13-1385, 2014 WL 12573669, at *4 (C.D. Cal. Oct. 23,



                                                  7
2014) (finding that there was little evidence of job responsibilities except for the word of a human

resources manager). But USCIS advised that the petitions did not provide sufficient evidence that

there were specific and non-speculative work assignments at the off-site locations where the

petitioners were to be employed. So USCIS asked for more documents like signed contracts and

work orders. They wanted to know the projects the petitioners would be working on, whether their

specific work assignments required the theoretical and practical application of a body of highly

specialized knowledge, and detailed descriptions of the duties they would be performing on those

assignments.

       For reasons unexplained, Altair did not produce the requested corroboration. Instead,

USCIS had to make its decisions based on job descriptions—like developing “timing and test plans

for design validation work” and assisting with “packaging and presenting proposals to the team”—

that did not clearly depict what the employee would be doing at work on a day-to-day basis. Those

duties could require “highly specialized knowledge,” but not necessarily. Thus, USCIS had a

reasonable basis to find that, in the absence of “contracts, service agreements, work orders[,]

statements of work” and the like, the record did “not establish the [actual] work to be completed

. . . and that the [petitioners] will perform services in a specialty occupation.” (Case No. 18-13493,

ECF. No. 15-1, PageID.203.) Plaintiffs also briefly dispute the burden of proof used in the rulings

(Case No. 18-13493, ECF No. 22, PageID.3297; Case No. 18-13967, ECF No. 26, PageID.4397),

but the agency made clear that it applied the correct preponderance-of-the-evidence standard (Case

No. 18-13493, ECF. No. 15-1, PageID.204). Overall, as in a similar case affirming H-1B denials,

“the job duties listed by [the employer] are vague enough that USCIS could reasonably conclude

that Plaintiffs had not satisfied their burden to show that [the employees] would actually be




                                                  8
performing” occupations that met the criteria. See KPK Techs., Inc. v. Cuccinelli, No. 19-10342,

2019 WL 4416689, at *6 (E.D. Mich. Sept. 16, 2019).

       In their briefs, plaintiffs spend most of their ink discussing the question of employer-

employee relationships. But the Court need not consider this additional issue. See Galaxy Software

Sols., Inc. v. USCIS, No. 18-12617, 2019 WL 2296824, at *8 n.5 (E.D. Mich. May 30, 2019);

Altimetrik Corp. v. Cissna, No. 18-10116, 2018 WL 6604258, at *6 n.6 (E.D. Mich. Dec. 17,

2018). When it comes to USCIS’s determination regarding specialty occupations, the agency did

not act in a matter that was arbitrary and capricious. The Court must not “substitute its judgment

for that of the agency even if the court might otherwise disagree with the agency’s decision.” See

Fast Gear, 116 F. Supp. 3d at 844. USCIS’s H-1B visa denials were supported by substantial

evidence on the record as a whole, i.e., this is not a case in which a “reasonable factfinder would

have to reach another conclusion.” See Smith, 99 F.3d at 782 n.3.

                                               IV.

       For the reasons explained above, the Court DENIES Plaintiffs’ motions for summary

judgment and upholds USCIS’s decisions.

       IT IS SO ORDERED.



         Dated: October 22, 2019



                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE




                                                9
